Opinion issued July 18, 2019




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                               NO. 01-19-00124-CV
                           ———————————
     LLOYD E. KELLEY D/B/A THE KELLEY LAW FIRM, Appellant
                                       V.
                          GEORGE GORE, Appellee



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-76631


                         MEMORANDUM OPINION

      Appellant, Lloyd E. Kelley, doing business as The Kelley Law Firm, has

neither paid the required fees nor established indigence for purposes of appellate

costs. See TEX. R. CIV. P. 145; TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.851(b), 51.941(a), 101.141; Fees Charged in the Supreme Court,
in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-

District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Further,

appellant has not paid or made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                          2